             Case 1:20-cr-10015-DJC Document 54 Filed 01/31/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

                                                     CRIMINAL No. 20-cr-10015-DJC
        v.

 ZAOSONG ZHENG

        Defendant


                          MOTION TO SET BRIEFING SCHEDULE

       The captioned matter is set before the Honorable David H. Hennessy, United States

Magistrate Judge, District of Massachusetts, Worcester Division, at 11:00 a.m. on Friday January

31, 2020.

       Shortly after 9:00 a.m., in an un-noticed filing, counsel for defendant Zheng filed a

motion for reconsideration of release. This Court heard argument on the issue of release on

December 16, December 18, December 20 and December 30, 2019.

       If the Court is inclined to hear defendant Zheng’s motion and revisit the issue of release

again, the government would ask that the matter be set at a time that affords the government

sufficient time to review and respond to defendant’s filings.

       Therefore the government respectfully requests that defendant Zheng’s motion, filed less

than two hours before the 11:00 a.m. arraignment, not be addressed at the arraignment. Rather,

the government requests that the Court set a hearing on the motion at a date and time that would

afford government counsel adequate time to prepare and respond.
          Case 1:20-cr-10015-DJC Document 54 Filed 01/31/20 Page 2 of 3



       As of the time of this filing, the government has requested available dates from the

Court’s Deputy and will confer with the Court’s Deputy and counsel for defendant Zheng to set a

date and time that is agreeable to the parties and the Court.



                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney



                                      By:     /s/ Ben Tolkoff
                                              BENJAMIN TOLKOFF
                                              Assistant United States Attorney
                                              617/748-3183




                                                 2
          Case 1:20-cr-10015-DJC Document 54 Filed 01/31/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants.



                                              /s/ Ben Tolkoff
                                              BENJAMIN TOLKOFF
                                              Assistant United States Attorney




Date: January 31, 2020




                                                 3
